                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                ______________________


KARRI DALTON,
as the personal representative of the Estate of Nikki Bascom,
And Next Friend to M.B., a minor Child, and
A.C., a minor child,
               Plaintiff,

vs.                                                          Case No. 2:17-cv-01143-WJ-GJF

TOWN OF SILVER CITY, GRANT COUNTY,
CHIEF ED REYNOLDS, CAPTAIN RICKY VILLALOBOS,
THE ESTATE OF MARCELLO CONTRERAS,
DEPUTY JACOB VILLEGAS, SGT. FRANK GOMEZ,
AND DETECTIVE ADAM ARELLANO,

               Defendants.

      MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO
          CERTIFY SILVER CITY DEFENDANTS’ APPEAL AS FRIVOLOUS

        THIS MATTER comes before the Court upon Plaintiff’s Motion to Certify Appeal as

Frivolous, filed on March 25, 2019 (Doc. 118). Having reviewed the parties’ pleadings and the

applicable law, the Court finds that Plaintiff’s motion is not well-taken and, therefore, is DENIED.

                                        BACKGROUND

        These claims arise out of Nikki Bascom’s murder by her ex-boyfriend, Silver City Police

Department (“SCPD”) Captain Marcello Contreras. Based on the events of the morning of April

21, 2016 and several incidents in the preceding months, the Silver City Defendants initiated an

internal investigation of Cpt. Contreras and placed him on leave but declined to criminally

investigate him. Grant County Sherriff’s Department (“GCSD”) officers Sgt. Gomez, Deputy

Villegas and Detective Arellano were also called out to respond to Ms. Bascom’s and Dr. Darrick

Nelson’s calls regarding Cpt. Contreras.
       Later in the afternoon of April 21, Captain Contreras shot and killed Ms. Bascom, and then

himself. Plaintiff alleges that the Defendants treated Ms. Bascom differently from other domestic

violence victims and otherwise violated Ms. Bascom’s constitutional rights.

       On behalf of Ms. Bascom’s estate and her minor children, Plaintiff filed this case under 42

U.S.C. § 1983, alleging, as relevant here, an Equal Protection claim. She alleges that Defendants

treated Ms. Bascom, a domestic violence victim whose assailant was an officer, differently from

other domestic violence victims.

       The Court denied Defendants’ motions for summary judgment on some claims and denied

the individual Silver City defendants qualified immunity on the Equal Protection claim. The

individual Silver City Defendants filed an interlocutory appeal of that ruling. They framed the

issue on appeal as follows:

       Did the District Court err in denying Appellants’ motion for summary judgment
       seeking qualified immunity on Dalton’s Equal Protection claim where no Equal
       Protection jurisprudence from this Court or the United States Supreme Court
       squarely governs the particular facts of this case?

Doc. 133-1. United States Magistrate Judge Gregory J. Fouratt issued a well-reasoned order

granting a stay in this case pending the resolution of the qualified immunity appeal. See Doc. 124.

                                           DISCUSSION

        Usually, an interlocutory appeal divests this Court of jurisdiction to proceed against the

appealing defendants. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (“The

filing of a notice of appeal is an event of jurisdictional significance-it confers jurisdiction on the

court of appeals and divests the district court of its control over those aspects of the case involved

in the appeal.”). Plaintiff, however, seeks to certify the appeal as frivolous, so that this case can

proceed alongside the appeal. See, e.g, Martinez v. Mares, 613 F. App'x 731, 735 (10th Cir. 2015)




                                                  2
(if district court certifies appeal as frivolous, “the case may proceed in both forums, with the district

and appellate courts exercising concurrent jurisdiction.”).

        A.      Legal Standard.

        Trial court decisions denying public officials the defense of qualified immunity may be

subject to interlocutory appeal. Mitchell v. Forsyth, All U.S. 511, 528 (1985). At the summary

judgment stage of a claim for qualified immunity, it is generally the district court's “exclusive

job” to determine which facts a jury could reasonably find from the evidence presented to it by

the litigants. After doing so, the district court and the Court of Appeals may then consider the

abstract legal questions whether those facts suffice to show a violation of law and whether that

law was clearly established at the time of the alleged violation. Lewis v. Tripp, 604 F.3d 1221

(10th Cir. 2010).

        While an appeal from a denial of qualified immunity will normally divest a district court

of jurisdiction, “[i]f the claim of immunity is a sham ... the notice of appeal does not transfer

jurisdiction to the court of appeals, and so does not stop the district court in its tracks.” Stewart v.

Donges, 915 F.2d 572, 577 (10th Cir. 1990) (emphasis in original); U.S. v. Taylor, 2009 WL

3348074, at 2 (D.N.M., September 29, 2009) (“A district court may retain jurisdiction over a case

when an interlocutory appeal is taken (1) if the pending matter is not involved in the appeal and

(2) if the district court makes written findings that the appeal is frivolous”); Apostol v. Gallion,

870 F.2d 1335, 1339 (7th Cir. 1989) (An appeal is frivolous if it is “a sham,” “baseless,” or

“unfounded.”). “An appeal is termed frivolous if the result is obvious, or the arguments of error are

wholly without merit.” Autorama Corp. v. Stewart, 802 F.2d 1284, 1288 (10th Cir. 1986) (citing

DeWitt v. Western Pac. R.R. Co., 719 F.2d 1448, 1451 (9th Cir. 1983)). 22, 2014)

        B.      Analysis.



                                                   3
       Plaintiff first argues that the appeal is frivolous, because the Tenth Circuit does not have

jurisdiction to hear the issues on interlocutory appeal. The Court disagrees.

       The individual Silver City Defendants represent that they filed the interlocutory appeal to

determine “whether the facts as set forth by this Court illustrate a violation of clearly established

law regarding the Equal Protection clause…” Doc. 128, p. 5. The Silver City Defendants argue

this is a legal question regarding qualified immunity. Defendants assert they do not intend to

challenge any factual issues, but merely the Court’s application of Plaintiff’s version of the facts

to the governing law. Doc. 128, p. 10.

       Therefore, the individual Silver City Defendants argue the Tenth Circuit has jurisdiction to

hear their argument that they are entitled to qualified immunity under the facts alleged by Plaintiff.

The Court agrees, and concludes it is not obvious that the Tenth Circuit lacks jurisdiction to hear

this legal argument. “Resolution of this purely legal question falls squarely within [the Tenth

Circuit’s] jurisdiction.” Martinez v. Mares, 613 F. App’x 731, 736-37 (10th Cir. 2015), citing

Poolaw v. Marcantel, 565 F.3d 721, 733 (10th Cir. 2009) (“Because the defendants assert that they

are entitled to qualified immunity on the undisputed facts, this is a question of law.”); Johnson v.

Martin, 195 F.3d 1208, 1214 (10th Cir. 1999) (“a defendant's appeal of the denial of a motion for

summary judgment is based on the argument that, even under the plaintiff's version of the facts,

the defendant did not violate clearly established law, then the district court's summary judgment

ruling is immediately appealable.”); Roosevelt-Hennix v. Prickett, 717 F.3d 751, 753 (10th Cir.

2013) (“To the extent an appeal turns on an abstract issue of law, [the Tenth Circuit] ha[s]

jurisdiction to review a denial of qualified immunity. That is, [the Tenth Circuit] has jurisdiction

to review (1) whether the facts that the district court ruled a reasonable jury could find would

suffice to show a legal violation, or (2) whether that law was clearly established at the time of the



                                                  4
alleged violation.”); see also Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) ( “denial of a claim of

qualified immunity, to the extent that it turns on an issue of law,” is subject to an interlocutory

appeal within the meaning of 28 U.S.C. § 1291.).

       Plaintiff also argues that any appeal is frivolous, because Price-Cornelison v. Brooks, 524

F.3d 1103 (10th Cir. 2008) is squarely on point and controlling, and therefore the Tenth Circuit

will conclude that the individual Silver City Defendants violated clearly established. However,

Defendants argue that Price-Cornelison is not sufficiently factually on point, in light of more

recent United States Supreme Court cases requiring greater factual specificity in cases in order to

overcome the clearly established prong of qualified immunity. In other words, the individual

Defendants argue that Price-Cornelison is not sufficiently factually on point. The Court concludes

that the resolution of this issue is not obvious, and Defendants’ argument is not frivolous.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Certify Appeal as Frivolous

(Doc. 118) is DENIED.



                                              ______________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
